— Judgment, Supreme Court, New York County, entered August 11, 1976, is unanimously affirmed, with $60 costs and disbursements of the appeal payable to respondent by appellants, without prejudice, however, to any claim appellants may have for reimbursement of any excess interest previously paid. Plaintiff’s motion for *774summary judgment was properly granted for the reasons stated by Mr. Justice Tierney at Special Term. In addition, the provision of the agreement that New York City checks should be subject to collection and bank clearance of three days was a valid and reasonable provision and did not render the agreement usurious. Defendants-appellants contend that in the past they have paid excess interest on loans they have made under the agreement. If so, such payments on previous loans do not constitute a defense to the present loan. We do not now pass on whether appellants have in fact paid excessive interest in the past or whether, if they have, they have any valid claim against plaintiff to recover such interest. The answer does not contain any counterclaim, nor, indeed, any allegation of any such past excess interest. Concur — Lupiano, J. P., Silverman, Evans and Markewich, JJ.